ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_03_FR.txt. OPINION INDIVIDUELLE DE M. JESSUP

{Traduction}

Je souscris à l’arrêt de la Cour et particulièrement à la conclusion selon
laquelle la méthode ou le principe de l’équidistance n’est pas reconnu
comme obligatoire en droit international. Des citations plus détaillées
confirmeraient d’ailleurs que, de toute évidence, ni la Commission du
droit international ni son comité d'experts n’ont estimé que «l’équidis-
tance» fût imposée par le droit existant ou qu'il s’agit d’un concept
inhérent à la nature même du plateau continental.

A mon avis, il serait utile de s'étendre plus longuement que ne le fait
l'arrêt de la Cour sur ce que le conseil du Danemark et des Pays-Bas a
appelé «certaines des réalités que recouvre la «part juste et équitable »
dans les présentes affaires ». Toutefois, je souscris à l'opinion de la Cour
selon laquelle les thèses présentées par la République fédérale en faveur
de ceconcept ne peuvent être acceptées sous la forme qui leur a été donnée.

Pour des raisons qui n’ont pas été divulguées pleinement mais que l’on
peut soupçonner, les Parties ont jugé bon de ne parler qu’indirectement,
dans leurs écritures ou plaidoiries, de leurs intérêts réels et fondamentaux
concernant le plateau continental de [a mer du Nord, mais il est évident
que la raison pour laquelle elles attachent tant d'importance à Ja délimi-
tation de leurs zones respectives est l’existence connue ou probable de
gisements de pétrole et de gaz naturel sous le lit de la mer.

Bien que la mer du Nord ait toujours été l’un des plus grands terrains
de pêche du monde, rien n'indique, dans les écritures ou les plaidoiries des
Parties, que celles-ci se soient préoccupées en aucune façon, à propos de la
délimitation du plateau continental, de la question de leurs droits sur les
organismes vivants décrits au paragraphe 4 de l’article 2 de la Convention
de 1958 sur le plateau continental.

Outre les Parties, la Grande-Bretagne et la Norvège s'intéressent aussi
activement à lexploitation du pétrole et du gaz naturel de la mer du
Nord mais l’industrie pétrolière n’a témoigné aucun intérêt pour les
zones de plateau continental relevant de la Belgique ou de la France.

Comme la Cour l'a indiqué dans son arrêt, sept traités bilatéraux ont
été conclus entre Etats riverains pour délimiter les zones du plateau que
les parties à ces traités estiment relever de chacune d’elles. Les travaux de
prospection et de forage entrepris dans toutes ces zones en vue de l’ex-
ploitation des gisements de pétrole et de gaz naturel s’intensifient réguliè-
rement depuis cinq ans, encore que les sociétés privées aient naturellement

67
PLATEAU CONTINENTAL (OP. IND, JESSUP) 67

éprouvé quelque hésitation à effectuer les très gros investissements
nécessaires ! avant la promulgation de lois nationales indiquant les con-
ditions auxquelles les concessions seraient accordées ? et avant le règle-
ment de revendications nationales rivales sur certaines zones. L’ambiva-
lence qui a caractérisé les écritures et les plaidoiries des Parties en ce qui
concerne l'intérêt à accorder aux ressources minérales du plateau con-
tinental ressortira de certains passages extraits du dossier.

République fédérale d'Allemagne

Le chapitre I de la première partie du mémoire de la République
fédérale s’ouvre par une description physique du plateau continental de
la mer du Nord. Il y est dit (au paragraphe 7):

«Après la découverte d'une très riche nappe de gaz naturel près de
Slochteren dans la province néerlandaise de Groningue, près de
l'estuaire de l’Ems, les premiers forages d’essai ont eu lieu en 1963.
Depuis lors, un certain nombre de gisements ont été découverts,
notamment plusieurs nappes exploitables de gaz naturel dans la zone
britannique... »

Aux paragraphes 12 à 15, il est fait mention de divers actes gouvernemen-
taux du Danemark, de la République fédérale, de la Grande-Bretagne et
des Pays-Bas, relatifs à la future mise en valeur de ces ressources miné-
rales.

Lorsqu'elle aborde, au chapitre I de la deuxième partie du mémoire, la
théorie juridique de la « part juste et équitable », la République fédérale
mentionne clairement les ressources naturelles (par. 29 et 30). Elle insiste
encore davantage sur ces ressources aux paragraphes 34 et 35, surtout
lorsqu'elle invoque le droit applicable a la répartition des eaux d’un bas-
sin fluvial. Au paragraphe 48, elle cite l'opinion de M. Hudson selon
laquelle il faudrait tenir compte, dans la délimitation du plateau con-
tinental, de «la valeur économique des dépôts constatés de minéraux ».
Au paragraphe 66, on lit:

« Du point de vue de l'exploitation et du contrôle de telles régions
sous-marines, le facteur décisif n’est pas le point le plus proche de la

1 Par exemple, le coût d’une plate-forme fixe a été évalué à 3,5 millions de dollars
pour des eaux de 30 mètres de profondeur et à 14 250 000 dollars pour des eaux
atteignant 150 métres de profondeur; les opérations de forage reviendraient a
6000 livres sterling par jour. Le pipe-line qui relie les puits de production du Leman
Bank à la côte, sur une distance de 50 à 70 km environ, aurait coûté de 7 à 8 millions
de livres sterling.

2 Les ordonnances, lois ou décrets promulgués par le Royaume-Uni et l’Alle-
magne ne sont entrés en vigueur qu’au milieu de l’année 1964, et les règlements
néerlandais définitifs en 1967 seulement. La République fédérale a eu à résoudre des
difficultés analogues à celles auxquelles se heurtent les Etats-Unis d'Amérique ct
qui ont trait aux droits respectifs du Gouvernement fédéral et des différents Etats
ou Länder.

68
PLATEAU CONTINENTAL (OP. IND. JESSUP) 68

côte, mais la zone côtière la plus proche ou le port le plus proche
d'où il est possibie de procéder à l’exploitation du lit de la mer et du
sous-sol. La distance qui sépare une nappe de pétrole ou de gaz
naturel ou un gisement de minerai du point le plus proche de la
côte est sans importance dans la pratique, même pour la pose d’un
pipe-line, si ce point de la côte n’offre aucune possibilité de créer
une base d’approvisionnement, d'installer une station de forage ou
de débarquer le produit d’extraction. »

Dans la suite du mémoire, l'exposé de l’argument relatif aux «circons-
tances spéciales” contient des références et des citations tendant à
prouver que l'emplacement de « gisements indivisibles de pétrole ou de gaz
naturel » peut constituer de telles circonstances (par. 70). Ces références se
retrouvent au paragraphe 79, où il est dit que

«les ouvrages sur la question attribuent également de l’importance
aux facteurs historiques, économiques et techniques et notamment à
la distribution géographique des ressources minérales du plateau
continental et au maintien de l’unité des gisements 1».

Le texte ne permet cependant pas de déterminer avec certitude si c’est là
le «critère géographique » auquel la République fédérale attacherait le
plus d'importance. Au paragraphe suivant de son mémoire, la République
fédérale, défendant le « principe de l'égalité », affirme malgré tout que tous
les Etats riverains de la mer du Nord sont intéressés, notamment, «à
l'exploitation appropriée des gisements minéraux du lit de la mer, afin
d'éviter les méthodes d’extraction entraînant des gaspillages ou des dom-
mages qui aboutiraient à une spoliation ». Mention est faite à cet endroit
de l’accord additionnel du 14 mai 1962 au traité germano-néerlandais
Ems-Dollart du 8 avril 1960, qui prévoit l'exploitation en commun et le
partage des frais et des produits dans l'estuaire de l’Ems ?.

Au paragraphe 95, enfin, le mémoire laisse entendre que rien n’em-
pécherait la Cour de dire que l'emplacement des ressources minérales
peut être l’un des critères à prendre en considération «en vue d’aboutir à
une répartition juste et équitable ».

Dans sa réplique (par. 31), la République fédérale répond aux allé-

1 On pourrait compléter ces citations en les étayant de l'autorité et du prestige de
Gidel (A/CN.4/32), en rappelant l'opinion réaffirmée par l’amiral Mouton dans un
article publié dans Marineblad en janvier 1959 et dans ses conférences de Téhéran
d'octobre 1959 et en mentionnant les opinions de Pearcy, géographe du Département
d'Etat des Etats-Unis et du commander Kennedy (IV Whiteman’s Digest, 329 et
913).

2 Cet accord de coopération a été appliqué en 1963 pour l'exploitation à parts
égales de puits de gaz naturel situés, du côté allemand de la ligne, près de Groothusen,
et du côté néerlandais, près de Bierum (Petroleum Press Service, 1963, p. 377 et
1964, p. 332). A proximité, sur terre, se trouvent l’important gisement de Groningue
aux Pays-Bas ainsi que les ressources considérables qui ont été découvertes en
Allemagne entre la frontière néerlandaise et l’Ems et qui s'étendent, à l'est, jusqu’à
la Weser,

69
PLATEAU CONTINENTAL (OP. IND. JESSUP) 69

gations que le Danemark avait formulées dans son contre-mémoire et
selon lesquelles Pattitude de celle-ci aurait été influencée par le fait qu’elle
venait d’être informée des possibilités de trouver dans le plateau con-
tinental des ressources en pétrole et en gaz naturel. La République
fédérale affirme que

«les travaux d'exploration allemands mentionnés dans le contre-
mémoire ne pouvaient absolument pas donner à la République
fédérale d'Allemagne des renseignements valables sur l'existence de
gisements de pétrole et de gaz dans la zone litigieuse. Seuls les
forages entrepris en 1967 en vertu d’une concession danoise pou-
vaient fournir ces renseignements. »

Elle ajoute que «les recherches allemandes dans la zone litigieuse ont été
interrompues à la requête du Gouvernement danois » mais que ce dernier
a accordé des concessions de forage dans cette zone.

Danemark

Au chapitre I de son contre-mémoire, le Danemark fait immédiatement
ressortir l'intérêt que présentent les ressources minérales, en donnant au
paragraphe 7 une description assez détaillée des recherches et des forages
entrepris dans la mer du Nord depuis 1963, les premiers forages ayant été
effectués par le concessionnaire danois en 1966. On renvoie le lecteur à
l’annexe 7 du contre-mémoire, qui est un mémorandum du conseiller
auprès du concessionnaire danois, accompagné d’une carte indiquant
l'emplacement des puits que l’on estimait alors (1967) offrir les plus
grandes possibilités. Ce mémorandum signale aussi l'existence d’une
chaîne s'étendant sur 220 km environ dans la mer du Nord et appelée
« Fyn-Grindsted High », On note que, du fait de sa structure géologique,
cette chaine est «considérée sans grand avenir du point de vue des
hydrocarbures et ... réduit en conséquence sensiblement la zone de
prospection du Danemark et de la partie danoise du plateau continental
de la mer du Nord». Les paragraphes 14 à 16 du chapitre IT du contre-
mémoire donnent d’autres détails sur la recherche et l’exploitation du
pétrole et du gaz naturel dans la zone de plateau continental revendiquée
par le Danemark, et mentionnent la concession accordée en 1963 à la
société A. P. Moller. Au chapitre III, les paragraphes 21 et 22 décrivent les
travaux d'exploration réalisés par l'Allemagne dans le plateau continental
de la mer du Nord, « y compris la partie sud de la zone danoise du plateau
continental . Le Danemark y fait état de sa protestation et émet des
affirmations qui ont été relevées à propos de la réplique de la République
fédérale. De plus, il fait observer que la proclamation allemande de 1964
concernant les droits exclusifs de la République fédérale sur le plateau
continental était probablement inspirée par des rapports de presse selon
lesquels une société américaine ! avait l’intention de procéder à des
forages au large de la mer territoriale allemande.

1 Vraisemblablement Amoseas.

70
PLATEAU CONTINENTAL (OP. IND. JESSUP) 70

Aux paragraphes 31 et 34, qui ont trait aux négociations entre le
Danemark, la République fédérale et les Pays-Bas, le Danemark men-
tionne, sans toutefois prendre position, les suggestions allemandes
concernant une éventuelle utilisation en commun des ressources de
certaines zones.

Plus loin, au paragraphe 49 du contre-mémoire, le Danemark soutient
que la République fédérale, dans son mémoire, confond la question de
« l’espace : et celle des «ressources» et il rejette, à ce propos, l’analogie
avec les eaux d’un bassin fluvial.

Au paragraphe 125, le contre-mémoire danois répond à l’argument
avancé au paragraphe 66 du mémoire allemand, suivant lequel un point de
la côte n’a d'importance que s’il est utile du point de vue des forages et de
l'extraction des minéraux. Selon le contre-mémoire:

« L'expérience montre que, du moment qu’on exploite un gisement,
les points les plus proches de la côte, même s'ils étaient jusqu'alors
inutilisés ou à peine habités, peuvent devenir d'importants éléments
de soutien de l’exploitation... »

Au paragraphe 149, il est fait mention de certains accords bilatéraux en-
tre Etats riverains de la mer du Nord, qui prévoient des consultations en
ce qui-concerne l’exploitation des ressources en bordure de la ligne de
délimitation !.

Pays-Bas

Le Chapitre I du contre-mémoire des Pays-Bas s’ouvre, comme celui du
Danemark, encore qu'avec moins de détails, sur des renseignements
concernant les premiers forages entrepris dans la mer du Nord. Le para-
graphe 11 élargit la discussion et signale que des mesures gravimétriques
et des travaux de recherches séismiques ont été effectués par des sociétés
néerlandaises (en particulier par la Nederlandse Aardolie Maatschappij
— N.A.M.) dans la mer du Nord à partir de 1956. Depuis 1960, «ces
activités ont été concentrées sur la partie nord allant jusqu’aux lignes
médianes qui séparent la partie néerlandaise des parties allemande et
danoise du plateau continental». Entre août 1962 et 1966, 24 permis au
total ont été accordés à environ 19 sociétés ou groupes de sociétés re-
présentant surtout des intérêts étrangers (américains, belges, britanniques,
français, allemands et italiens); ces permis « portent sur toute la partie du
plateau continental qui, sur la base du principe de l’équidistance, relève
des Pays-Bas ».

D'autres permis ont été accordés après l’entrée en vigueur, au début
de 1967, de la législation néerlandaise relative au plateau continental. La

! L'accord conclu le 6 octobre 1965 entre le Royaume-Uni et les Pays-Bas, relatif
à l'exploitation de structures géologiques s'étendant de part et d’autre de la ligne de
séparation, n’est pas mentionné.

71
PLATEAU CONTINENTAL (OP. IND. JESSUP) 71

figure 2, à la page 315 du contre-mémoire néerlandais, indique l’emplace-
ment des lots qui font l’objet des permis.

Au paragraphe 18 du contre-mémoire, il est précisé que le Gouverne-
ment néerlandais, aussi bien dans sa législation interne que dans ses ac-
cords avec les autres Etats,

«tient compte du fait qu’il est possible que les mêmes formations
géologiques s'étendent de part et d’autre de la ligne qui sépare les
parties du plateau continental de la mer du Nord ».

Le paragraphe 29 se réfère à l’accord additionnel qui a été conclu avec
la République fédérale pour réglementer la coopération dans l'estuaire
de l’Ems, où la frontière internationale est «depuis des siècles objet de
contestations ».

Comme le Danemark l'avait fait au paragraphe 49 de son contre-
mémoire, les Pays-Bas, au paragraphe 43 du leur, répondent à l'argument
des Allemands fondé sur les règles relatives au partage des eaux d’un
bassin fluvial. De même, le paragraphe 119 développe l'argument que les
Danois avaient fait valoir au paragraphe 125 de leur contre-mémoire
quant à l'importance relative des divers point de la côte. De même encore,
il est question au paragraphe 143 des accords spéciaux conclus dans le cas
de « gisements indivisibles de pétrole ou de gaz naturel».

La duplique commune du Danemark et des Pays-Bas n'ajoute que peu
d'éléments au tableau d'ensemble que l’on vient de présenter. Mais au
paragraphe 20, qui approfondit la question de la distinction à faire entre
«espace » ou «zone» et «ressources », il est dit:

«il n'existe pas nécessairement de rapport entre la superficie d’une
zone et l'importance des ressources exploitables qui s’y trouvent . ..
En fait, on ne connaît pas l'importance totale des ressources naturel-
les de la zone appelée plateau continental de la mer du Nordetil en
est de même de l'emplacement de ces ressources. »

Au paragraphe 21, qui réfute plus avant l'argument fondé sur l'utili-
sation des eaux de fleuves internationaux, on trouve le passage suivant,
qui ne laisse pas d’être significatif:

« Certes il est possible qu’une méme formation géologique s'étende
de part et d'autre d’une ligne de délimitation du plateau continental,
comme il est possible qu'une même formation géologique s’étende
de part et d’autre des lignes séparant les concessions octroyées sur la
partie du plateau continental relevant d'un seul Etat. Les législations
internes, de même que la pratique internationale des Etats, montrent
que les problèmes découlant d’une telle situation sont résolus non par
une modification des limites des concessions ou du plateau continen-
tal, selon le cas, mais par d’autres méthodes qui n’affectent en rien
ces limites. A cet égard, on se reportera au paragraphe 18 du contre-
mémoire néerlandais. »

72
PLATEAU CONTINENTAL (OP. IND. JESSUP) 72

lequel a trait aux consultations à tenir dans le cas d’imbrications ou de
chevauchements. Au paragraphe 22, les auteurs de la duplique soutiennent
que la République fédérale a renoncé elle-même à fonder sa revendication
sur le partage des «ressources ».

Au paragraphe 51, ils rappellent que, comme les deux contre-mémoires
(Danemark, par. 88 et Pays-Bas, par. 82) l'avaient fait observer, les
Etats n’avaient pas souvent eu l’occasion de conclure des traités relatifs
aux lignes de délimitation latérales «avant que ne se pose la question de
l'exploitation des ressources minérales du lit de la mer et du sous-sol
marin ».

I ressort des extraits que l’on vient de citer que le problème de l'exploi-
tation des ressources en pétrole et en gaz naturel du plateau continental de
la mer du Nord était au premier plan des préoccupations des Parties mais
qu'aucune de celles-ci n’était disposée à fonder carrément sa thèse sur des
considérations de cet ordre, préférant invoquer d’autres principes juri-
diques, avancés parfois avec un détachement quasi académique des
réalités.

Plusieurs passages des plaidoiries sont intéressants pour déterminer si
l'emplacement connu ou probable des ressources minérales est un
facteur important.

Du côté allemand, l'agent de la République fédérale a dit sans équivoque
le 23 octobre, dans son exposé d'ouverture:

«La considération qui influence au premier chef la pratique des
Etats dans l’acquisition et la délimitation des zones du plateau
continental est l’idée d'obtenir une part des ressources du plateau
continental que le progrès de la technologie moderne met à la
disposition des Etats riverains. »

Envisageant toutes ces indications, souvent ambigués, sur les ressources
naturelles du plateau continental dans le contexte de la thése allemande
en faveur d’une «part juste et équitable», un membre de la Cour a été
amené, le 25 octobre, à poser Ja question suivante à l’agent de la Ré-
publique fédérale:

«L’agent de la République fédérale d'Allemagne voudrait-il, à un
moment qui lui conviendra, faire connaître à la Cour si la République
fédérale d'Allemagne soutient que l'emplacement effectif ou pro-
bable de ressources connues ou potentielles sur ou dans le plateau
continental constitue l’un des critères à prendre en considération
pour déterminer ce qu’il faut entendre par une «part juste et équi-
table » du plateau continental de la mer du Nord?»

Le 4 novembre, l'agent allemand a répondu à cette question en ces
termes:

« Voici quelle sera ma réponse à cette question:
En premier lieu, les critères dont il faut tenir compte pour déter-

73
PLATEAU CONTINENTAL (OP. IND. JESSUP) 73

miner ce qui est une part juste et équitable du plateau continental
sont principalement, mais non pas exclusivement, des facteurs d’ordre
géographique. Les autres facteurs à prendre en considération, et
limportance qui doit leur être attribuée, dépendent de la valeur
qu'ils présentent dans un cas concret.

En second lieu, si, comme c'est le cas de la mer du Nord, il n’existe
pas de renseignement sûrs au sujet de emplacement de ressources
importantes économiquement exploitables une répartition équitable
ne peut être déterminée que d’après la situation géographique. Une
fois conclu un accord sur le plateau continental, tout ce que l’on
pourrait apprendre par la suite au sujet de emplacement de telles
ressources ne devrait pas influer sur les limites convenues.

Troisièmement, il est possible, conformément au principe d’un
partage juste et équitable, de tenir compte des ressources importantes
économiquement exploitables qui existent dans les zones dont la
délimitation est contestée ou même indéterminée quand il s'agit d’attri-
buer des zones à tel ou tel Etat. Pour cela, on peut soit modifier le
tracé de la ligne de délimitation soit procéder, le cas échéant, à l'exploi-
tation des ressources en commun. Pareille éventualité peut se présenter
notamment si la ligne de délimitation traverse un gisement formant
un tout. Or, puisqu'il n’y a pas de ressources de cette nature dans la
mer du Nord, le plateau continental doit être délimité d’après la
situation géographique, conformément aux suggestions de la
République fédérale d'Allemagne. [Les italiques ne sont pas dans
l'original.]

Qu'il me soit permis de dire à cet égard que le moyen le plus simple
d'arriver à un partage équitable, en ce qui concerne les ressources
connues ou non, aurait été de placer les zones du plateau continental
de la mer du Nord qui sont plus au large des côtes sous un régime de
contrôle et d'exploitation en commun. La République fédérale
d'Allemagne avait préconisé une solution de ce genre tout au début
des négociations, mais comme les Etats riverains de la mer du Nord
ont entrepris de se partager le plateau continental entre eux, il
semble que ce soit une vue utopique. Dans la situation actuelle, une
division par secteurs jusqu’au centre de la mer du Nord serait un
moyen efficace d’offrir aux Parties des chances égales quant aux
ressources que pourrait receler le plateau continental. »

U est difficile de dire en même temps qu’«il n’y a pas de ressources de
cette nature dans la mer du Nord» (c’est-à-dire de ressources telles que
la ligne de délimitation traverserait un gisement formant un tout) et
qu’«il n'existe pas de renseignements sûrs au sujet de emplacement de
ressources importantes économiquement exploitables » dans la mer du
Nord. Sans doute Pagent n’avait-il en vue que la partie de la mer du Nord
dont la délimitation est contestée dans la présente affaire.

Plus tard le même jour, l’agent allemand a présenté les observations
suivantes:

74
PLATEAU CONTINENTAL (OP. IND. JESSUP) 74

«Si plusieurs Etats sont adjacents à un même plateau continental,
ce transfert de juridiction [à la juridiction exclusive des Etats riverains]
implique, entre ces Etats, le partage de certaines zones ainsi que
des ressources qu'elles renferment et que les Etats riverains ont
reçues du fonds commun de l’humanité. Le fait même de ce partage
implique que le principe de la part juste et équitable, qui s'explique
de lui-même, doit recevoir effet. Les critères nécessaires devront
découler de la notion de plateau continental et être adaptés à chaque
situation particulière. » [Les italiques ne sont pas dans l’original.]

Puis, après avoir invoqué à nouveau les règles relatives à lutilisation
des eaux des fleuves internationaux, il ajoute:

«Comme je lai... souligné... la délimitation d’étendues du
plateau continental ne constitue pas, dans son essence, une simple
extension de souveraineté. Elle est avant tout un partage de zones
sous-marines dans lesquelles chaque Etat côtier obtient le droit
exclusif d'exploiter les ressources éventuellement présentes. Comme
les ressources du plateau continental qu’il s’agit de répartir entre
plusieurs Etats riverains sont aussi limitées que celles d’un bassin
fluvial international, le problème juridique est le même: celui du
partage équitable de ces ressources. »

L'ensemble de ces remarques paraît quelque peu ambigu lorsqu'on
cherche une réponse directe à la question posée par un membre de la
Cour. Certaines observations de M. Oda, conseil de la République
fédérale, ne permettent pas davantage d’éclaircir la question. Le 25 octo-
bre, M. Oda a cité un accord entre l'Iran et l'Arabie Saoudite relatif à
une zone contestée au large de leurs côtes, en vertu duquel la zone en
question était divisée non pas

«par une ligne médiane, ou une autre délimitation géométrique, mais
grâce à une solution nouvelle qu’on pourrait qualifier d’économique.
Cette solution consiste à diviser en deux parties égales tout le pétrole
récupérable dans la zone précédemment contestée. Les parties ont
écaté l’idée avancée antérieurement et tendant à diviser le pétrole
après extraction. Au lieu de cela, le partage égal porte sur le pétrole
pouvant être extrait qui est contenu dans le gisement. »

De leur côté, le Danemark et les Pays-Bas n’ont pas manqué de tenir
compte dans leur argumentation des réalités de l’emplacement des
ressources en pétrole et en gaz naturel. Le 28 octobre, l’agent du Dane-
mark a déclaré:

« D'autre part, le Gouvernement danois se doit de considérer cette
affaire comme présentant la plus grande importance. Le Danemark
n’a pas jusqu’à présent possédé de ressources ou de richesses naturel-

75
PLATEAU CONTINENTAL (OP, IND. JESSUP) 75

les. L’exploration intensive effectuée par des moyens modernes a la
recherche de pétrole et de gaz n’a pas donné de résultats positifs sauf
un peu au nord de la ligne de délimitation en question. Bien que lon
ne sache pas encore si l’exploitation commerciale est possible, l’em-
placement de la ligne de délimitation doit être considéré comme
ayant la plus grande importance. »

Le 31 octobre, l'agent des Pays-Bas a fait allusion, comme lavait fait
l'agent de la République fédérale, à la possibilité de surmonter certaines
difficultés par des moyens autres qu’une modification de la ligne de
délimitation, c’est-à-dire par une exploitation en commun. Il a déclaré:

«Dans les deux cas, on peut dire que la ligne d’équidistance
vraie présente des aspects artificiels . . . En outre, le droit international
et la pratique des Etats démontrent qu’il existe d’autres moyens de
résoudre les problèmes résultant du caractère artificiel des limites
— des moyens autres que le tracé d’une ligne différente.

A cet égard, je mentionnerai à titre d'exemple l'accord entre le
Royaume-Uni et les Pays-Bas relatif à l'exploitation des structures
géologiques séparées s'étendant à travers la ligne de séparation du
plateau continental dans la mer du Nord, »

Le 7 novembre, après avoir répondu à nouveau à l’argument fondé sur
les règles relatives à l’utilisation des eaux des fleuves internationaux,
l’agent des Pays-Bas a fait observer que la République fédérale, tout en
s'appuyant sur ces règles

«menvisage pas, en revanche, de faire de l'emplacement effectif ou
probable des ressources connues ou éventuelles, en surface ou en
profondeur, du plateau continental de la mer du Nord, l’un des
critères de son plan de soi-disant répartition équitable. Telle semble
du moins [a dit l'agent des Pays-Bas] être la conclusion que l’on
peut dégager de la réponse faite par l'éminent agent de la République
fédérale à l’une des questions... »

posées par un membre de la Cour, comme indiqué plus haut.

Le 11 novembre, dernier jour de la procédure orale, le conseil du
Danemark et des Pays-Bas, au cours d'un commentaire quelque peu
ironique de ce qu'il a appelé la perspective « macrogéographique », s’est
livré à une comparaison assez détaillée des ressources économiques et
surtout minérales des trois Etats Parties à la présente affaire. 11 a noté
que la République fédérale est «riche en minéraux et en combustibles »
alors que «jusqu'à une époque récente, les Pays-Bas ne disposaient que
de très faibles ressources en minéraux et en combustibles ». Le Dane-
mark, pour sa part, a-t-il dit, «n'a jamais possédé que des ressources
fort négligeables en minéraux et en combustibles». Il a poursuivi en

76
PLATEAU CONTINENTAL (OP. IND. JESSUP) 76

faisant observer que les Pays-Bas avaient mis à jour, ces dernières années,
«d'importantes sources de gaz naturel et un peu de pétrole brut ! ». Quant
au Danemark, sa situation économique

«serait transformée si le plateau continental lui fournissait du
pétrole et du gaz naturel. A ce propos, la Cour a déjà été informée,
au chapitre I de la première partie et à l’annexe 7 du contre-mémoire
du Danemark, que les très importants forages déjà effectués semblent
démontrer que les seules zones prometteuses découvertes jusqu'ici
sont situées juste au nord de la limite d’équidistance du Danemark,
du côté danois. En résumé, l’extension du plateau continental de la
République fédérale jusqu’au prétendu centre de la mer du Nord,
extension demandée par nos adversaires, risque fort d’avoir pour
résultat d’enjever au Danemark sa seule chance raisonnable d’ac-
quérir des sources appréciables de produits énergétiques d’origine
nationale. »

Le conseil a informé la Cour que toutes ces observations étaient soumises
«a seule fin d'indiquer certaines des réalités que recouvre la « part juste
et équitable » dans les présentes affaires ». Enfin, il a été plus catégorique
lorsqu'il a affirmé que la réponse de l’agent de la République fédérale à
la question posée par un membre de Ja Cour revenait à admettie que la
Cour ne devait tenir compte que de « facteurs géographiques »; en d'autres
termes, il soutenait que malgré ses propres observations sur la richesse
relative des trois Etats en combustibles minéraux, la Cour n'avait pas
à prendre en considération les ressources de cette nature contenues dans
le plateau continental pour déterminer ce qui constitue une «part juste
et équitable ».

Bien que les Parties aient évité de fonder nettement leur argumentation
sur emplacement des hydrocarbures se trouvant sous la mer du Nord,
les négociations bilatérales et trilatérales qui ont eu lieu entre elles se
rapportaient spécifiquement à ces ressources et permettent de supposer
qu'on en savait davantage sur leur emplacement que cela ne semble
ressortir des pièces de procédure et plaidoiries ©.

Le Gouvernement de la République fédérale a nettement indiqué
dès le début (c’est-à-dire au printemps de 1964) qu'il tenait tout particu-
lièrement à parvenir à un accord avec les Pays-Bas sur la zone proche de
la côte de façon que «les compagnies pétrolières allemandes soient en
mesure de commencer des opérations de forage dans des points situés
à proximité des côtes, qui présentent pour elles le plus d’intérêt actuelle-
ment », (Documents allemand, n° 8.) Il s’agissait de la zone située au-delà
de l'estuaire de l’Ems vers le large, dans le prolongement de celle qui

1 Les réserves de la nappe de gaz de Slochteren ont été évaluées à plus de 40 000
milliards de pieds cubes. C’est probablement le deuxième ou troisième gisement
du monde.

2 Les documents présentés à la demande de la Cour ne contiennent que des
extraits des archives des gouvernements.

77
PLATEAU CONTINENTAL (OP. IND. JESSUP) 77

avait déjà fait l’objet de l'accord de 1962 en vue de l'exploitation en com-
mun de ses ressources minières. Les deux gouvernements ont constaté qu’il
n'existait toujours aucune législation nationale applicable à cette zone et
que l’on courait le risque de voir se déclencher une «ruée effrénée et,
partant, probablement inefficace vers le pétrole et le gaz». Mais ils ont
réservé la question du point terminal de la ligne de partage entre les
deux zones nationales dans la mer du Nord, en constatant que l’on
ne connaissait toujours pas la valeur exacte qui pouvait s'attacher à
divers secteurs. Dans un document en date du 10 août 1964 établi à l’inten-
tion du Cabinet de la République fédérale, la situation est résumée comme
suit:

«Cependant, compte tenu du fait qu’un consortium allemand a
commencé cet été à effectuer des forages pour extraire du gaz naturel
dans la partie occidentale de la baie allemande, il était urgent de
parvenir à un règlement rapide du problème de délimitation dans la
zone côtière. [| fallait donc tout d’abord convenir avec les Pays-Bas
de la ligne de délimitation partielle prévue dans le présent projet
de traité; cette délimitation ne préjuge pas du prolongement de la
ligne de délimitation, compte tenu des réserves exprimées par les
deux parties dans le compte rendu commun des négociations en
date du 4 août 1964. D'autre part, elle précise les droits des parties
dans la zone proche de la côte, zone sur laquelle l’industrie pétrolière
allemande fonde de grands espoirs du fait des importants gisements
de gaz naturel qui ont été découverts dans la province de Groningue,
au nord des Pays-Bas. » (Documents allemands, p. 23.)

L'accord a été conclu le 1° décembre 1964.
Du point de vue du Gouvernement de la République fédérale:

«Autant qu'on puisse en juger à ce stade [c’est-à-dire le 6 octobre
1964], les conversations avec le Danemark n’auront pas la même
importance économique que celles qui ont eu lieu avec les Pays-Bas
étant donné que rien ne permet de penser, a J’heure actuelle, qu'il
existe dans la zone frontière germano-danoise des gisements de
pétrole et de gaz naturel qui vaillent la peine d’être prospectés. »
(Documents allemand, p. 26.)

Du côté danois, le concessionnaire, A. P. Moller Companies Ltd.,
qui travaillait en liaison étroite avec le gouvernement, partageait l'avis
qui avait été exprimé lois des négociations germano-néerlandaises,
à savoir que l'accord germano-néerlandais concernant la zone proche de
la côte était le résultat de pressions exercées par les sociétés pétrolières et
que la zone frontière germano-danoise, quant à elle, n’offrait guère de
perspectives.

D'après un mémorandum du Gouvernement danois en date du 17 fé-
vrier 1965:

« Au cours d’une réunion consacrée à la suite des négociations

78
PLATEAU CONTINENTAL (OP. IND. JESSUP) 78

avec l'Allemagne, à laquelle assistaient des représentants du ministère
des Affaires étrangères, du ministère des Travaux publics et du
consortium danois concessionnaire exclusif de l'exploration et de
l'exploitation des gisements d'hydrocarbures du sous-sol et du
plateau continental danois, le représentant de ce consortium a
déclaré qu’en pratique celui-ci ne s’intéressait guère à la fixation
d'une ligne d'équidistance germano-danoise pour la délimitation
de la zone de la mer du Nord au voisinage de la côte: les résultats
des explorations faites dans cette région et d’autres renseigne-
ments disponibles laissent en effet supposer que l’on n’y trou-
vera guère de nappes de gaz ou de pétrole; le consortium n'y
déploiera donc pas une grande activité. Eu revanche, les perspectives
sont bien meilleures plus à l’ouest, c’est-à-dire vers le milieu de la
mer du Nord, dans les régions limites adjacentes à l'Allemagne, aux
Pays-Bas et à la Grande-Bretagne. Le consortium s'intéresse tout
particulièrement à cette région, qui serait évidemment perdue, si les
aspirations de l'Allemagne se réalisaient. » (Documents danois, p. 6.)

Le concessionnaire espérait donc que les négociations entre le Danemark
et les Pays-Bas commenceraient à bref délai. Mais l'accord germano-
danois sur la zone proche de la côte a été signé le 9 juin 1965 et l’accord
dano-néerlandais ne l’a été que le 31 mars 1966, c'est-à-dire après la fin
des négociations tripartites.

Certes, il n'existe pas de règle de droit international obligeant les
Etats situés sur le pourtour d’une zone telle que la mer du Nord à délimi-
ter leurs parties respectives du plateau continental de manière à attribuer
à chacun d'entre eux une «juste part» des ressources minérales qui se
trouvent à la surface ou à l'intérieur de ce plateau. Pareille règie serait
impossible à appliquer puisqu'il faudrait au préalable connaître avec
précision l'emplacement, l'étendue ou la productivité des gisements dans
toute la zone visée. Or on ne possède pas, aujourd’hui encore, tous ces
renseignements en ce qui concerne la mer du Nord, malgré les nombreuses
opérations de sondage à caractère exploratoire entreprises depuis quelque
cinq ans; les études scientifiques, elles, avaient commencé bien plus tôt,
et la découverte du gisement de Slochteren remonte à 1959. Les premiers
permis anglais de forage dans la mer du Nord ont été accordés en 1964;
les premiers permis néerlandais, entre 1962 et 1966. La concession danoise
a été étendue au plateau continental en octobre 1963, mais les premiers
puits creusés n'étaient pas exploitables commercialement. Comme on
l'a déjà fait observer, les forages effectués légèrement au nord de la ligne
d'«équidistance» germano-danoise laissent espérer actuellement des
résultats plus encourageants. Dans la partie allemande, onze ou douze
puits secs ont été forés en trois ans, de 1964 à 1967.

Si l’on avait fondé l’argument de la «part juste et équitable» sur
l’idée d'une répartition des ressources naturelles, la partie adverse aurait
pu faire valoir (elle l’a du reste laissé entendre) qu’il faudrait alors tenir

79

 
PLATEAU CONTINENTAL (OP. IND. JESSUP) 79

compte aussi des ressources du territoire adjacent ou du lit de la mer
territoriale, ce qui eût désavantagé la République fédérale du fait de
l'importance de ses ressources terrestres, notamment entre la frontière
néerlandaise et la Weser.

On a dit que l'industrie pétrolière était strictement internationale et
que, dans les travaux d'exploration du plateau continental de la mer du
Nord, il arrivait souvent que les intérêts d’une société pétrolière ne
soient pas limités à un secteur national et qu'ils soient liés à ceux d’un
groupe ou consortium rassemblant parfois jusqu’à une douzaine de
sociétés distinctes. Ce sont les mêmes appareils de sondage, les mêmes
pontons ou plate-formes qui sont affrétés et sont utilisés d’abord dans
un secteur national déterminé puis dans un autre.

«On voit constamment explorer des superficies qui Pont déjà
été par une autre société ayant d'autres idées et partant d’autres
hypothèses. Il arrive souvent qu'on découvre des gisements impor-
tants de pétrole et de gaz dans un périmètre qu’un concurrent avait
abandonné après y avoir exécuté un programme d’exploration qu'il
jugeait suffisant.» (North Sea Gas, [Royaume-Uni], Labour Party:
Report of the North Sea Study Group (août 1967), p. 15.)

Toutefois, les intéréts des sociétés pétroliéres et ceux des gouverne-
ments des différents Etats intéressés ne sont naturellement pas identiques.
Les gouvernements s'intéressent aux recettes que le trésor pourra tirer
des droits, impôts et redevances perçus ou d'une participation aux béné-
fices, ainsi qu'à l'accroissement de la productivité nationale et aux
effets que peuvent avoir les découvertes éventuelles sur la balance des
paiements au cas où la production de gaz naturel dans la partie du plateau
continental relevant de l'Etat intéressé permettrait de supprimer ou de
réduire les importations de combustibles destinées à satisfaire les besoins
intérieurs.

La Cour doit partir de ’hypothése que les Parties ont agi de bonne foi.
Cela signifie que le Danemark et les Pays-Bas, en concluant leur accord de
délimitation le 31 mars 1966, étaient persuadés que la délimitation ainsi
opérée selon la méthode de l’équidistance était justifiée par le droit inter-
national existant. À mon avis, il ne serait pas équitable de soutenir que, la
Cour ayant jugé à présent que le droit international n'a pas rendu la
méthode de l'équidistance obligatoire, des actes comme l'octroi de per-
mis d'exploitation ou de concessions dans les zones du plateau reven-
diquées par le Danemark ou les Pays-Bas doivent être considérés comme
nuls ab initio, Je crois qu'il conviendrait plutôt d'adopter la conclusion
du tribunal arbitral qui, dans l'affaire des Grisbadarna, le 23 octobre
1909, a tranché la question de la détermination d’une certaine partie de
la frontière maritime entre la Norvège et la Suède en disant notamment
ceci:

«dans le droit des gens, c'est un principe bien établi qu'il faut
s'abstenir autant que possible de modifier l'état de choses existant

80
PLATEAU CONTINENTAL (OP. IND. JESSUP) 80

de fait et depuis longtemps; ... ce principe trouve une application
toute particulière lorsqu'il s’agit d’intérêts privés, qui, une fois mis
en souffrance, ne sauraient être sauvegardés d’une manière efficace
même par des sacrifices quelconques de l'Etat auquel appartiennent
les intéressés. » (Nations Unies, Recueil des sentences arbitrales,
vol. VI, p. 161).

Les Parties à la présente instance ont d’ailleurs bien appliqué ce prin-
cipe lorsqu'elles ont accepté, récemment, de respecter les pratiques habi-
tuelles en matière de pêche (convention sur la pêche du 9 mars 1964,
art. 3 et 4, Nations Unies, Recueil des traités, vol. 581, p. 59, 61). La con-
vention en question prévoit une période transitoire permettant une adapta-
tion progressive à la suppression de droits acquis, disposition qui ne
conviendrait pas dans le cas d’opérations de forage déjà entreprises. Mais
l'on peut noter également que si, dans l'affaire des Grisbadarna, le tri-
bunal parlait d’un état de choses «existant . .. depuis longtemps», la
convention sur la pêche tient pour «habituelle » toute exploitation qui a
duré dix ans. Vu la rapidité à laquelle progresse l'exploitation de l’in-
dustrie pétrolière dans la mer du Nord, il n’y a pas lieu d'imposer de
condition restrictive de délai. La présence d'installations de forage ou
d'exploitation en un certain lieu ne saurait en l'occurrence constituer un
titre fondé sur la prescription ou l’antériorité d'usage ou d'occupation;
elle ne doit pas non plus être assimilée au «titre historique » qui est con-
sidéré comme une «circonstance spéciale » par l'article 12 de la conven-
tion de 1958 sur la mer territoriale. Néanmoins il serait bon que les
Parties aient présente à l'esprit une des dispositions du traité de 1897
passé entre la Grande-Bretagne et le Venezuela, qui est ainsi conçue:

«S'agissant de fixer la ligne de délimitation, si le tribunal constate
que le territoire de l'une des parties était, à la date du présent traité,
occupé par les sujets ou les citoyens de l’autre partie, cette occupa-
tion aura l'effet que la raison, la justice, les principes du droit inter-
national et l’équité commandent, de l'avis du tribunal, en l'espèce. »
(5 Moore, International Arbitrations, p. 5018.) {Traduction du

Greffe.]

De toute façon, il semble que la délimitation du plateau continental
dont les trois Etats intéressés conviendraient conformément à l’arrêt de
la Cour n’empiéterait pas sur la plupart des zones qui se sont déjà
révélées productives mais passerait dans une zone encore à prospecter.
Dans le secteur anglais, les principaux champs productifs, c’est-à-dire le
Leman Bank et l’Indefatigable Bank, sont situés au sud du 54° degré de lati-
tudeetentreles 2° et 3° degrés delongitudeest. Le West Sole Field et le Hewett
Field sont situés plus 4 Pouest encore. Tous ces champs pétroliféres se
trouvent donc à l’ouest de la ligne médiane entre la République fédérale
et la Grande-Bretagne. La nappe de gaz découverte par Mobil en novem-
bre 1968 dans le lot P-6 des Pays-Bas, dont on a beaucoup parlé mais dont
on ne connaît pas encore l’importance, est située au sud du 53° parallèle et

81

 
PLATEAU CONTINENTAL (OP. IND. JESSUP) 81

par conséquent ne se trouve pas dans une zone que la République fédérale
pourrait être fondée à revendiquer. Dans le secteur norvégien, les gise-
ments productifs sont situés au nord de la ligne médiane entre la Répu-
blique fédérale et la Norvège. Dans le secteur danois, les zones qui
paraissent prometteuses pourraient être affectées par une nouvelle
délimitation de la partie relevant de la République fédérale, et il y
aurait peut-être lieu, en toute équité, de leur appliquer le principe qui a
été appliqué aux Grisbadarna. il semble que ce soient les seuls emplace-
ments où l'exploitation ait déjà donné des résultats encourageants, qui
se trouvent à l'intérieur des limites du secteur tracé sur la carte n° 6
présentée par l'agent de la République fédérale le 4 novembre 1968. Ce
secteur est marqué par les lignes B-F et D-F sur la carte 3 qui est jointe à
l'arrêt de la Cour. L’agent de la République fédérale a déclaré que « ce que
revendique aujourd’hui la République fédérale est renfermé dans les
limites de ce secteur équitable ». I a précisé que la République fédérale
acceptait les limites partielles dont elle est convenue avec les Pays-Bas le
1° décembre 1964 et avec le Danemark le 9 juin 1965, ou y acquiesçait.
Par suite, la République fédérale doit être considérée comme renonçant
à toute prétention éventuelle à l’égard des zones du plateau situées au
nord de la ligne danoise ou à l’ouest de la ligne néerlandaise. En outre, le
point le plus occidental du secteur triangulaire qu'elle revendique ne
pourrait légitimement se trouver à l’ouest de la ligne médiane vraie entre
la République fédérale et le Royaume-Uni, ou au nord de la ligne médiane
vraie entre la République fédérale et la Norvège.

Toutefois, comme la Cour le fait observer dans son arrêt, i] peut y avoir
des zones que deux Etats, d’après les règles et principes indiqués par la
Cour, sont également fondés à revendiquer, autrement dit des zones sur
lesquelles ces revendications se chevaucheront. Comme l'indique la Cour,
les parties peuvent en pareil cas résoudre le problème en convenant de
partager les zones qui se chevauchent ou en concluant un accord d’ex-
ploitation en commun, «cette dernière solution paraissant particulière-
ment appropriée lorsqu'il s’agit de préserver l'unité d’un gisement »
(par. 92).

Parmi les accords d'exploitation en commun déjà conclus dans la mer
du Nord et mentionnés au paragraphe 97 de l’arrét de la Cour, celui qui
existe entre les Pays-Bas et la République fédérale et qui intéresse l’estu-
aire de l'Ems offre, on l’a vu, le meilleur exemple d'une coopération totale
tant dans l'exploitation que dans le partage des produits. L’accord du
6 octobre 1965 entre les Pays-Bas et le Royaume-Uni prévoit des consul-
tations entre les parties sur la façon d’exploiter le plus efficacement les
gisements qui chevaucheraient les deux zones et « de répartir le produit de
cette exploitation». Au cas où les deux gouvernements ne se mettraient
pas d’accord, la question doit, à la demande de l’un ou de l’autre, être
soumise à un arbitre dont la décision est obligatoire. S’il existe des
concessionnaires, les gouvernements doivent prendre leurs propositions
en considération. Les autres accords prévoient d’une manière générale

82
PLATEAU CONTINENTAL (OP. IND. JESSUP) 82

des consultations en vue d'aboutir à une entente; dans l'accord conclu
entre le Royaume-Uni et la Norvège le 10 mars 1965, il est, la encore,
prévu de consulter les concessionnaires éventuels.

En dehors de la mer du Nord, le probléme du gisement que traverse
une ligne de délimitation est réglé de façon analogue dans I’accord du
8 janvier 1968 entre l'Italie et la Yougoslavie concernant la délimitation
de leurs zones respectives du plateau continental de l’Adriatique. Dans
le cas du golfe Persique, on trouve des exemples d'accords d'exploitation
en commun avec partage des bénéfices, ne serait-ce que l'accord du
7 juillet 1965 entre le Koweït et l'Arabie Saoudite ou celui du 22 février
1958 entre Bahrein et l’Arabie Saoudite. Un partage égal du pétrole
récupérable semble avoir été prévu dans un accord paraphé récemment
entre l'Iran et l'Arabie Saoudite, qui a été mentionné des deux côtés
au cours de la procédure orale.

La plupart des accords relatifs à la mer du Nord et l'accord sur
l'Adriatique visent plus précisément le cas d'un gisement traversé par
une ligne de délimitation, mais l'accord germano-néerlandais concernant
l'estuaire de "Ems et certains accords sur le golfe Persique prévoient
une exploitation en commun ou un partage des bénéfices dans des zones
extrêmement étendues où les frontières nationales ou bien sont indéter-
minées ou bien ont été récemment établies par voie d’accord sous réserve
des dispositions applicables a des intéréts communs, comme c’est en
particulier le cas pour le partage de la Zone neutre. Par suite, s’il est
vrai que le principe de exploitation en commun est particulièrement
approprié lorsqu’il s'agit de respecter le principe de l’unité de gisement,
ainsi que le dit la Cour, son application pourrait être élargie aux accords
que les Parties concluraient au sujet des zones litigieuses du plateau
continental qui ne sont encore pas délimitées mais qui risqueraient de
se chevaucher.

Il n’est pas sans intérêt de rappeler que la coopération internationale
en matiére d’exploitation de ressources naturelles est un principe que
consacre par ailleurs la pratique internationale. La République fédérale
a invoqué le règlement d’Helsinki établi par l'International Law Asso-
ciation au sujet du partage des eaux d’un bassin fluvial traversant ou
longeant deux ou plusieurs Etats. Que ce règlement constitue ou non
l'exposé le plus exact du droit international existant, point sur lequel je
ne me prononce pas, il existe de nombreux exemples d'utilisation en
commun et de partage des ressources fluviales. L'histoire des pêches
océaniques est, elle aussi, pleine d'exemples d'accords de coopération
et, dans son préambule, la convention de Genève de 1958 sur la pêche
et la conservation des ressources biologiques de la haute mer dispose que

«de la nature des problèmes que pose à l'heure actuelle la conser-
vation des ressources biologiques de la haute mer découle la néces-
sité évidente de résoudre, chaque fois que c’est possible, ces problèmes
par voie de coopération internationale, grâce à l’action concertée de
tous les Etats intéressés...»

83

 
PLATEAU CONTINENTAL (OP. IND. JESSUP) 83

Un remarquable exemple de coopération en matière d’exploitation de
ressources biologiques est celui de la convention conclue entre les Etats-
Unis, le Canada, le Japon et l'Union soviétique au sujet de la conser-
vation des phoques à fourrure du Pacifique nord: les Etats-Unis et
l'Union soviétique collectent les peaux puis partagent le produit des
ventes avec la Canada et le Japon (voir Nations Unies, Recueil des traités,
vol. 314, p. 106).

Sur terre, l'Autriche et la Tchécoslovaquie sont convenues d’exploiter
en commun un gisement pétrolifère qui s'étend de part et d’autre de leur
frontière commune, et dès 1866 la Bolivie et le Chili s'étaient mis d'accord
pour se partager le produit des gisements de guano dans une zone où
ils procédaient à la détermination de leur frontière commune.

Par ailleurs, «les lois nationales de la plupart des pays producteurs de
pétrole ont maintenant dépassé les premiers stades, qui étaient caracté-
risés par l'absence de réglementation et par l'existence de droits limités
et dépendant les uns des autres; ces lois contiennent désormais des
dispositions précises prescrivant à tous ceux qui ont des intérêts communs
dans des ressources pétrolières données d'exploiter celles-ci en coopé-
ration . Dans de nombreux cas, la loi oblige les intéressés à “adopter
un plan unifié de mise en valeur qui élimine toute concurrence et impose
une coordination en ce qui concerne, par exemple, le nombre et l'espace-
ment des puits alimentés par la même source ». (Onorato, « Apportion-
ment of an International Petroleum Deposit », 17 International and Com-
parative Law Quarterly, 85 (1958).) Les réglementations britannique et
norvégienne et, semble-t-il, la réglementation néerlandaise prévoient
toutes une action ministérielle pour éviter l'exploitation irrationnelle d'un
gisement divisé en plusieurs concessions. Aux Etats-Unis, une coopéra-
tion sur le plan exécutif est prévue pour la même raison en vue de régler
les situations analogues où un gisement s'étend de part et d'autre des
frontières d’un Etat. (Morris, «The North Sea Continental Shelf: Oil
and Gas Legal Problems », 2 The International Lawyer 191. p.210 et suiv.
(1968).)

Le principe de la coopération s’applique manifestement au stade de
l'exploration comme à celui de l'exploitation, et rien n'empêche les
Parties de convenir au cours de leurs négociations, avant les délimitations
définitives. d'octroyer par exemple une concession commune à un con-
sortium qui, sous réserve des garanties requises concernant l'exploitation
future, pourrait entreprendre les sondages nécessaires dans les zones non
prospectées.

Je n’ignore pas que, par son économie générale, l'arrêt de Ja Cour ne se
prête pas à l'insertion de l'analyse détaillée et portant en grande partie sur
les faits que j'ai cru devoir présenter dans mon opinion individuelle; je
pense cependant que, même si l’on estime que ce qui y est dit ne révèle pas
l'existence d'une règle de droit international en voie de formation, on peut
du moins y trouver un exposé détaillé des facteurs à prendre en considé-
ration dans les négociations que les Parties doivent à présent entamer.

84
PLATEAU CONTINENTAL (OP. IND. JESSUP) 84

J'espère en outre que cet exposé contribuera à mieux faire comprendre les
principes d’équité qui, pour reprendre la formule de Manley O. Hudson,
font «partie du droit international que [la Cour] doit appliquer ». (Prises
d’eau à la Meuse, 1937, C.P.J.I., série A/B n° 70, p. 77.)

J'ajoute que je m’associe aux observations contenues dans la déclaration
de sir Muhammad Zafrulla Khan.

Si difficiles que soient les problèmes à résoudre, il est heureux que les
trois Etats auxquels ils se posent aient expressément souscrit à diverses
méthodes de règlement à l’amiable. Ils savent qu'ils ont le droit, en vertu
de l’article 60 du Statut de la Cour, de revenir devant celle-ci pour
obtenir de nouvelles directives ou qu’ils peuvent, si besoin est, recourir
aux procédures d'arbitrage et de conciliation prévues par les traités de
1926 qui sont cités dans les compromis du 2 février 1967.

(Signé) Philip C. Jessup.

85
